Appeal from a decision of the Unemployment Insurance Appeal Board, entered September 16, 2004, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant voluntarily left her employment as a receptionist at a dentists’ office without good cause. Claimant testified that she resigned from her employment due to a difficult relationship with one of the dentists in the office who criticized her job performance, limited her responsibility to answer the telephone and twice ordered her to go home and take a break. Nevertheless, it is well settled that failure to get along with, or receiving criticism which is perceived as unduly harsh from, one’s employer generally does not constitute good cause for leaving employment (see Matter of Lokensky [Commissioner of Labor], 19 AD3d 973, 974 [2005]; Matter of Reiblein [Commissioner of Labor], 13 AD3d 712 [2004]; Matter of Micara [Commissioner of Labor], 307 AD2d 568, 568-569 [2003]). Under the circumstances here, even if the dentist was ill-mannered toward claimant, the record supports the Board’s conclusion that the environment was not so intolerable as to justify claimant’s resignation. To the extent preserved for our review, claimant’s remaining contentions have been reviewed and found to be without merit.
Spain, J.P., Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.